Fourth Court of Appeals
                                San Antonio, Texas
                                     October 19, 2016

                                   No. 04-16-00534-CR

                               Curtis Scott CRENWELGE,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A12121
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
       Court reporter Dandy Middleton’s motion for extension of time to file the record is
granted. We order the record due November 14, 2016.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court